UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
RAFAEL IRIZZARY,

                      Plaintiff,                                COMPLAINT AND
                                                                JURY DEMAND

                -against-

THE CITY OF NEW YORK, and JOHN DOES ONE through FIVE

                       Defendants.
------------------------------------------------------------X

       The Plaintiff, RAFAEL IRIZZARY, by his attorney, Robert Marinelli, Esq.,

alleges the following, upon information and belief for this Complaint:

                                     INTRODUCTION

       1.      This is a civil rights action for money damages brought pursuant

to 42 U.S.C. §§ 1983 and 1988 against the individual police officers identified

herein and their employer, the City of New York.

                      PARTIES, VENUE AND JURISDICTION

       2.      Plaintiff RAFAEL IRIZZARY is a resident of New York County in

the City and State of New York and of proper age to commence this lawsuit.

       3.      At all relevant times hereinafter mentioned, Defendant City of New

York was and is a municipal corporation duly organized and existing under

and by virtue of the laws of the State of New York and acts by and through its

agencies, employees and agents, including, but not limited to, the New York

City Police Department (“NYPD”), and their employees.
      4.      At all relevant times hereinafter mentioned, defendants John Does

One through Five were individuals employed by the City of New York as

members of the NYPD whose actual and complete identities are not known to

plaintiffs at this time. The Doe defendants are sued herein in their individual

and official capacities.

      5.      This Court has subject matter jurisdiction over the federal claims

pursuant to 42 U.S.C. §1983.

      6.      Under 28 U.S.C. § 1391(b) and (c) venue is proper in the Southern

District of New York.




                                        2
                             FACTUAL ALLEGATIONS

        7.    On or about January 25, 2017, at approximately 6:00 p.m., plaintiff

was in the area of 350 Madison Avenue and Lenox Avenue, in the County of

New York, City and State of New York.

        8.    Plaintiff was called to stop by an individual behind him.

        9.    When plaintiff turned round to see who was calling, one of a group

of four individuals grabbed plaintiff. Unbeknownst to plaintiff these individuals

were undercover NYPD officers.

        10.   Plaintiff shoved this individual away from him.

        11.   Plaintiff then felt a punch to the back of his head.

        12.   The defendants identified themselves as police officers.

        13.   Defendants ordered plaintiff to get against a fence. Uncertain that

these individuals were actual police officer, plaintiff refused and asked to see

their                                                                     badges

.

        14.   Based on defendants’ behavior, plaintiff requested these officers

show their badges.

        15.   The officers began striking and punching plaintiff.

        16.   Defendants tugged at plaintiff’s face.

        17.   Plaintiff was bleeding from his nose and around his eyes.

        18.   Plaintiff was placed in a single handcuff. The defendants searched

plaintiff’s person and plaintiff’s bag. No contraband was found.

        19.   Plaintiff’s mother was present and crying.
                                           3
      20.    As a result of this attack, plaintiff defecated.

      21.    While plaintiff was being detained, another individual was arrested

in close proximity.

      22.    Plaintiff cuffs were removed and he was told he was free to go.

      23.    Plaintiff asked for an ambulance and was ignored.

      24.    Plaintiff called 911 and explained what happened.

      25.    An ambulance arrived and Plaintiff was taken to the New York

Presbyterian Hospital for treatment.

      26.    While at the hospital, plaintiff was interviewed by, upon information

and belief, an officer from the NYPD’s Internal Affairs Bureau.

      27.    Plaintiff remained in the hospital for over a day.

      28.    While at the hospital plaintiff received treatment for his face, back,

neck and knee.

      29.      Plaintiff was never charged with any crime or violation.

      30.      At all times during the events described above, the defendant

police officers were engaged in a joint venture. The individual officers assisted

each other in performing the various actions described and lent their physical

presence and support and the authority of their office to each other during the

said events.

      31.      At no point in time was it reasonable or necessary to use any force

against the plaintiff, much less the force that was actually used, nor could a

reasonable officer have believed that the use of such force was reasonably or

necessary.
                                           4
      32.     At all relevant times herein, the defendants were on duty and

acting within the scope of their employment.

      33.     At all relevant times herein, each of the individual defendants

participated directly in the assault on plaintiff and the affirmative efforts to

cover up that assault thereafter.

      34.     To the extent that any of the defendants did not participate

personally in this misconduct and assault on plaintiff, each such defendant

was aware of the misconduct, yet failed to take any reasonable steps or make

any reasonable effort to prevent or limit such misconduct from occurring or

continuing.

      35.     Thus, each defendant is responsible for the assault on plaintiff

and the subsequent cover up both for his direct participation in this conduct

and his failure to intervene in his co-defendants’ misconduct.

      36.     In so doing, the individual defendants engaged in a joint venture

and assisted each other in performing the various actions described, and lent

each other their physical presence and support, as well as the authority of

their office during these events.



                          FIRST CAUSE OF ACTION
              (§1983 Claim Against the Individual Defendants)

      37.     Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.




                                         5
      38.        The defendants, individually and collectively, used physical force

against plaintiff that was unreasonable and unnecessary, and wholly without

justification.

      39.        The defendants further failed to intervene in each other’s

misconduct, and then affirmatively sought to cover up said misconduct by lying

about the excessive force, the failure to intervene, and the falsified version of the

facts surrounding the arrest of plaintiff.

      40.        To the extent that any one of the individual defendants did not

personally engage in the use of force against plaintiff or the fabrication of

evidence concerning plaintiff’s arrest, or any of the other unconstitutional

conduct alleged herein, he or she witnessed this conduct as it occurred, was

aware that it was occurring or would occur, had an ample opportunity to

intervene to prevent it from occurring or continuing to occur, and failed to do

so.

      41.        By so doing, the individual defendants subjected plaintiff to

excessive force and thereby violated, and aided and abetted in the violation of,

plaintiff’s rights under the Fourth and Fourteenth Amendments of the United

States Constitution.

      42.        By reason thereof, the individual defendants have violated 42

U.S.C.§1983 and caused plaintiff to suffer emotional and physical injuries,

mental anguish, and the loss of his constitutional rights.




                                           6
                           SECOND CAUSE OF ACTION
                              (Unreasonable Force)

     43.       Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

     44.       Defendants violated the Fourth and Fourteenth Amendments

because they used unreasonable force on plaintiff.

     45.       As a direct and proximate result of this unlawful conduct,

Plaintiff sustained the damages hereinbefore alleged.

     46.       As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.



                                  THIRD CUASE OF ACTION
                                    (Failure To Intervene)

     47.       Plaintiff hereby realleges and incorporate by reference all of the

preceding paragraphs as through they were fully set forth herein.

     48.       The individual defendants unlawfully seized and arrested plaintiff

without probable cause to do so.

     49.       Plaintiff was aware of his confinement and did not consent to such

confinement.

     50.       The individual defendant are therefore liable under state law for

falsely arresting and imprisoning the plaintiffs.




                                          7
     51.     By reason thereof, the individual defendants have caused plaintiff

to suffer emotional and physical injuries, mental anguish and emotional

distress.

                          FOURTH CAUSE OF ACTION
                                 (False Arrest)
     52.     Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

     53.     Those defendants that were present but did not actively

participate in the aforementioned unlawful conduct, observed such conduct,

had an opportunity to prevent such conduct, had a duty to intervene and

prevent such conduct and failed to intervene.

     54.     Accordingly, the defendants who failed to intervene violated the

Fourth, Fifth And Fourteenth Amendments.

     55.     As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.

                            FIFTH CAUSE OF ACTION
                           (Unlawful Stop and Search)

     56.     Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

     57.     Defendants violated the Fourth and Fourteenth Amendments

because they stopped and searched plaintiff without reasonable suspicion.

     58.     As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages herein before alleged.




                                        8
                             FIFTH CAUSE OF ACTION
                                   Monell

     59.     Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

     60.     Not only has the municipal defendant effectively ratified such

misconduct by NYPD members generally, the foregoing violations of plaintiff’s

federal constitutional rights and injuries were further directly, foreseeably,

proximately, and substantially caused by conduct, chargeable to the defendant

City of New York, amounting to deliberate indifference to the constitutional

rights of persons, including plaintiff, who are subjected to excessive force and

other misconduct by officers the NYPD know have a demonstrated history of

such misconduct.

     61.     Upon information and belief, the municipal defendant was on

notice prior to September 27, 2014, that the individual defendants had a

history of engaging in misconduct. Notwithstanding such notice, the NYPD

failed to take any meaningful supervisory action or otherwise reasonably

respond to the defendants’ conduct, covered up their further misconduct, and

left the defendants in place to continue their pattern and practice of

unconstitutional behavior.

     62.     Upon information and belief, each of the individual defendants

has also amassed a number of civilian complaints for a variety of misconduct.




                                        9
     63.     Notwithstanding    the   litany   of   complaints   concerning   the

defendants’ prior misconduct, the City of New York continued to employ the

defendants without any change in their status.

     64.     Moreover, there were, on information and belief, no meaningful

investigations into these complaints, and certainly no attempt whatsoever by

the NYPD or the City of New York to examine the defendants’ general conduct

towards the public. Put differently, the City was aware of this pattern of

excessive force by some or all of the individual defendants, yet, upon

information and belief, made no effort to modify, increase, supplement, or

otherwise intensify the defendants’ supervision, or otherwise ensure that they

would not engage in such blatant misconduct.

     65.     The City of New York’s refusal to impose any discipline, to conduct

any meaningful investigation, or to otherwise express even the slightest

scintilla of concern that the individual defendants were prone to unnecessary

and unjustifiable violence was a clear and unequivocal endorsement of the

defendants’ misconduct that could only be understood as a ratification of this

past misconduct that encouraged the defendants to continue to engage in such

misuses of force.

     66.     Such actions by the City of New York are a reflection of the

municipal defendant’s repeated an untenable abdication of its responsibility to

supervise and discipline its employees, and to otherwise protect the public from

officers the NYPD knows are a threat to the public’s safety and well being, and

                                       10
evince a complete disregard and deliberate indifference to the rights and

welfare of those with whom these officers, and the defendants in particular,

interact.

     67.      These actions further reflect a policy, custom, and practice, or a

ratification through a demonstrated failure to act to curtail such behavior, and

thus the aforesaid policies, procedures, regulations, practices and/or customs

of the municipal defendant were, collectively and individually, a substantial

factor in bringing about the aforesaid constitutional violations by the individual

defendants.

     68.      The City’s abdication of its duty to supervise its police officers,

and its tacit, if not overt, endorsement of excessive force and similar

misconduct, reflects the City’s deliberate indifference to the established risks

that such conduct poses to the public at large.

     69.      The City’s failure to act in the fact of overwhelming evidence that

the defendants were prone to misconduct against civilians is evidence of its

deliberate indifference to the individual defendants’ demonstrated pattern of

behavior, and the very real risk that they would continue to engage in

constitutional violations, such as the assault that they eventually committed

against plaintiff.

     70.      By reason thereof, the municipal defendant has violated 42 U.S.C.

§ 1983 and caused plaintiff to suffer emotional and physical injuries, mental

anguish, and the loss of his constitutional rights.

                                        11
                               JURY DEMAND

      Pursuant to Fed. R. Civ. P. 38, plaintiff hereby demands a jury trial of all

issues capable of being determined by a jury.

                             PRAYER FOR RELIEF

      WHEREFORE, plaintiff demands judgment against defendants jointly

and severally as follows:

            (a)    Actual   and   punitive   damages      against   the   individual

      defendants in an amount to be determined at trial;

            (b)    Actual damages in an amount to be determined at trial

      against the City of New York;

            (c)    Statutory attorney’s fees pursuant to, inter alia, 42 U.S.C. §

      1988 and New York common law, disbursements, and costs of the action;

      and

            (d)    Such other relief as the Court deems just and proper.

DATED:      August 13, 2019
            New York, New York


                                      ____/s_________________
                                      Robert Marinelli, Esq.
                                      305 Broadway, Suite 1001
                                      New York, New York 10007
                                      Phone: (212) 822-1427
                                      robmarinelli@gmail.com

                                      Attorney for Plaintiff




                                        12
